PER CURIAM.
The Board of Governors of The Florida Bar has petitioned the Court to alter the time for seeking review from a referee’s report in a bar grievance procedure. The petition requests time for the Board of Governors to act following receipt of a referee’s report, which the present “30-day rule” does not always accord. The bar’s need for a modification has been amply demonstrated. The rule proposed by the bar is adopted, modified, however, to assure that respondent attorneys will always have at least 30 days after mailing of a referee’s report within which to seek review in this Court.
The following amendment to article XI, Rule 11.09(3) is adopted. This rule shall apply to all disciplinary proceedings in which mailing of the referee’s report occurs after March 26, 1981.
(3) Procedure for review. Review by the Supreme Court shall be in accordance with the following procedure:
(a) Proceedings for review shall be commenced within 30 15 days after of the termination of the meeting of the Board of Governors following by 10 days the mailing date of a letter from the referee serving a copy of the referee report on the respondent and The Florida Bar,: but in all events respondent shall be allowed at least 30 days after the mailing date of such letter to commence review. Prompt notice of such termination date and the Board’s action, if any, shall be communicated to the respondent. The proceeding shall be commenced by filing with the Supreme Court a petition for review, specifying those portions of the report of a referee sought to be reviewed. Within 10 days after service of such petition, the opposing party may file a cross-petition for review specifying any additional portion of the report which said party desires reviewed. The filing of such petition or cross-petition shall be jurisdictional as to a review to be procured as a matter of right, but the Court may, in its discretion, consider a late-filed petition or cross-petition upon a showing of good cause.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.